Title: To George Washington from Lund Washington, 3 December 1775
From: Washington, Lund
To: Washington, George



Dr Sir
Mount Vernon Dembr 3d 1775

Two Letters from you came to hand this Week dated Nvmr the 6th & 12th. I also recieved the one by Mr Gilpin which I men⟨ti⟩on’d in my last—I am glad to hear Mr Harrison is with you—I shall alter the Servts Hall—If it is not Intended for a Wash House one of the Chimneys is rather larger than it shoud be, it was done by Mrs Washingtons Derection, but as they have the same outward appearance I know of no inconvenience that

will arise from it. Knowles has been Sick or rather got hurt, so that he has done no Worck for 10 Days past, otherwise the Chimneys woud have been done. as it is, they are not.
I really cannot inform you whether Adams has made deeds for his land or not, If he has, it has been done very lately—Mr Stone is now at Portobacco Dr Jennifer Inform’d me that when the Partys had met together for that purpose—Mr Stone found that he had left some of the papers relative thereto at Anapolis so that it coud not be done, Dr Craik has promise’d to have it done, Jennifer Adams was here on tuesday he says, wednesday was the Day appointed for doing it, & he was going home for that purpose, he came up to clear himself of the charge against him for sellg Timber, he declares he did not cut down a Single Tree but that some Timber which had been saw’d for the purpose of makeg Staves & what lay in the ground, where I had seen them clearg when there last March, was what he had sold amountg to 3000 Staves—this Timber woud have rotted or have been Burnt, & When he promised not to Cut any timber he really never thought of this or he shoud have mentione’d it as he always Intended to sell it. I will go to Portobacco this Week comeg in & if I find you may be off your Bargain with Adams with Honour, it shall be but really If I cou’d collect Money these troublesome times I woud gladly take it myself upon the Terms you are to have it. I told Adams the other Day I was then about going down to bring up the Negroe Fellow, he said he woud diliver him, but he verily believe’d the Fellow woud Run away immediately, for he was so attachd to his Wife & children that he had repeatedly declared he had rather Die than leave them. & that the Fellow begs he may be sold, as there is no chance of his wife & children being sold—Adams said you promised if the[y] were you woud purchase them—they belong to one of his Sisters. I verily believe without the matter is done by the Convention, there will be no attempts made towards Stoping the Navagation of Potowmack or Erectg Batterys to prevent Ships from comeg up—If it is done it must be at Indian Head—it serves to talk about—but no more for I cannot find that the people are any ways incline’d to set about a worck of that sort—I believe whatever is done must be by a Battery, for the Channel is too wide to do it otherwise—I will go down to Colo. Masons

to morrow & have some farther Conversation with him upon the subject—our Convention is to meet next Fryday, but I believe he is not well enough to attend altho much better than he has been for some time, he was in Alexandria the other Day at the chooseg of a Committee for the C[oun]ty. it was publickly said the Committee that the people had in view to chuse, were such as cou’d Scarcly write their names—but they chose the old ones with very little Alteration—Conwey, Kirk, & James Wren, are new, Cockburn, Moody, Seale, Ed. payne & Henderson were left out of the old ones.
I suppose before this comes to hand you will hear that connelly is taken—he was passing through Fredrick Cty Maryland, in some measure disguise’d but was known by a Boy who met him on the road. he spoke of seeg mjr Connelly—a party immediately assembled pursued & took him with two others, one of them, is a Dr Smith liveg below Portobacco, Mr Harrison can tell you who he is—this man was to be surgeon to the Regiment, to be Rais’d by Connelly he being the Colo.—it appears by Connellys Commission & instructions, that the man who wrote to you (which letter you sent me) told the Truth. Conelly was to meet Dunmore at Alexandria by the 20th of April—but I hope the Scheme in part is now Flustrate’d. our minute Scheme does not Equal the Conventions Expectation. the people do not come readily into it—I believe in very few Districts in the Colony—it is thought the Convention will make some alteration—By Mrs Washington Cleveland wrote to you, I desired he woud be very full, I suppose he was, I expect him here shortly & if there is any thing undone that shoud be done I Shall take care to have it done—The Paint⟨er⟩ was one among the Prisoners taken at Hampton, after recieveg a wound in the thigh—& is now in jail at Wmsburg the wound almost well—I have wrote to Colo. Lewis desireg he woud order him up to Fredrixburg, if he cannot sell him in Wmsburg, & sell him to some of the back people, after Whipg him at a Publick whiping Post—my information is from Thos Davis by last Post—he calls himself Joseph Wilson but acknowledges himse[l]f to be your Servt, & that he Run away from Colo. Lewis, but is unwiling to be sent back.
Our Dunmore has at length Publishd his much dreaded proclamation—declareg Freedom to All Indented Servts & Slaves

(the Property of Rebels) that will repair to his majestys Standard—being able to bear Arms—What effect it will have upon those sort of people I cannot tell—I think if there was no white Servts in this family I shoud be under no apprehensition about the Slaves, however I am determined, that if any of them Create any confusition to make & [an] example of him, Sears who is at worck here says there is not a man of them, but woud leave us, if they believe’d they coud make there Escape—Tom Spears Excepted—& yet they have no fault to find[.] Liberty is sweet.
I agree with you that this is no time to be paying Wagers to hirelings—you say Bishup you keep out of Charrity—Stone may be Usefull & you woud not shuse to part with him, (he is a good hireling) the Miller then is the only one you have beside & he you know, is ingage’d for a year to come. I can assure you I have had it in contemplation to part with him, if it coud be done, for to me it seemeth odd, to pay a man high Wagers as a Miller, & the Mill to Stand Idle—but I hardly think he is so Silly as to be off his Bargain.
You are pleased to say you put much confidence in my Honesty integrity & Fidility, I hope I never have or ever shall give you cause to alter your opinion, If I ever injured anyone it was my self. I believe I have Neglected my own Business but never yours or any man who I have serve’d. I think to grind up about 100 Barrels of Flour perhaps some one may want it, as the Congress have allowd it to be Exported for the purpose of getg Arms & Amunition—I shall Husband all the money that Falls in my Hands, your Rents I will endeavour to have Collected.
My Best Respects to Mrs Washington Custis & his Lady & believe me Dr Sir Unalterally yours &c.

Lund Washington


I have never seen Edmd Randolph.

